Order entered August 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00492-CV

                               IVERY T. WILLIAMS, Appellant

                                                    V.

                                DAVID GUTIERREZ, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04233-A

                                             ORDER
       The clerk’s record in this case is overdue. By order dated June 17, 2019 we informed the

Dallas County Clerk’s office that appellant had been found entitled to proceed without payment

of costs and directed them to file the clerk’s record within thirty days.      To date, the clerk’s

record has not been filed and the Dallas County Clerk’s office has not communicated with the

Court regarding the status of the clerk’s record.

       So that this appeal can proceed, we again ORDER the Dallas County Clerk to file the

clerk’s record within TEN DAYS of the date of this order.

       And, to CLARIFY the Court’s July 18, 2019 letter regarding deficiencies in appellant’s

brief, appellant’s amended brief is not due to be filed until thirty days after the clerk’s record is
filed. See TEX. R. APP. P. 38.6(a). Failure to file an amended brief at that time, may result in the

dismissal of this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).

        We DIRECT the Clerk to send copies of this order to, John Warren, Dallas County

Clerk, and all parties.

                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE